United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.J., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1195
Issued: October 8, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On April 29, 2014 appellant filed a timely appeal from a January 28, 2014 decision of the
Office of Workers’ Compensation Programs (OWCP) which denied appellant’s reconsideration
request on the grounds that it was untimely filed and failed to present clear evidence of error.
Because more than 180 days has elapsed between the most recent OWCP merit decision, dated
January 10, 2013, and the filing of this appeal on April 29, 2014, the Board lacks jurisdiction to
review the merits of appellant’s claim pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was not timely filed and failed to present clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 9, 2012 appellant, then a 37-year-old special agent, filed a Form CA-2,
occupational disease claim, alleging that she participated in a cardiovascular workout on
November 1, 2012 and while at work she felt lightheaded and experienced chest pains and
nausea and was taken to the hospital. She first became aware of her condition and realized it was
causally related to her employment on November 1, 2012. Appellant stopped work on
November 1, 2012.
Appellant was treated by Dr. Jonathan Reiner, a Board-certified cardiologist, on
November 1, 2012 for chest pains which developed after working out. He performed a
cardiovascular catheterization and successfully repaired an acutely occluded left anterior
descending coronary artery. On November 1, 2012 appellant was treated by Dr. Allen Solomon,
a Board-certified cardiologist, for severe chest pain and atrial fibrillation. Dr. Solomon noted
that appellant underwent a catheterization and was found to have an occluded artery which was
repaired. In a November 4, 2012 report, Dr. Richard J. Katz, a Board-certified cardiologist,
performed a transthoracic echocardiogram and diagnosed small, circumferential pericardial
effusion and left ventricular segmental wall motion abnormality, extensive injury or infarction of
the septal, anterior and anterolateral walls.
In a letter dated December 5, 2012, OWCP advised appellant of the type of factual and
medical evidence needed to establish her claim and requested that she submit such evidence. It
also requested the employing establishment provide comments from a knowledgeable supervisor
addressing appellant’s statements. No response was received.
In a decision dated January 10, 2013, OWCP denied appellant’s claim as the evidence
was not sufficient to establish that the injury and events occurred as alleged.
In an appeal form dated January 9, 2014, and received by OWCP on January 10, 2014,
appellant requested reconsideration. In a statement dated January 8, 2013, she indicated that as
part of her employment she was authorized to exercise for three hours per week and she
participated in an approved exercise program which was followed by chest pain and a diagnosed
myocardial infarction. Appellant asserted that as a result of the cardiovascular exercise required
as part of her job she had a myocardial infarction.
Appellant submitted new evidence and evidence previously of record. New evidence
included a report from Dr. Miriam L. Fishman, a cardiology fellow, who noted that on
November 1, 2012 appellant was catheterized and diagnosed with an occlusion of the proximal
left anterior descending artery which was stented and myocardial infarction. Appellant
submitted discharge instructions from a nurse dated November 3, 2012, who diagnosed heart
attack and returned appellant to restricted duty. A report from Dr. Reiner dated January 23, 2013
diagnosed status post myocardial infarction. In a May 3, 2013 report, Dr. Katz noted that an
exercise stress test was normal.
By decision dated January 28, 2014, OWCP denied appellant’s request for
reconsideration as it was untimely and did not establish clear evidence of error.

2

LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”2
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a). As one such limitation, section 10.607(a) of the
implementing regulations provide that an application for reconsideration must be received within
one year of the date of OWCP’s decision for which review is sought.3 However, OWCP will
reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation, if the
claimant’s application for review shows clear evidence of error on the part of OWCP in its most
recent merit decision. To establish clear evidence of error, a claimant must submit evidence
relevant to the issue that was decided by OWCP. The evidence must be positive, precise and
explicit and must be manifest on its face that OWCP committed an error.4
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of OWCP’s decision.5
Evidence that does not raise a substantial question concerning the correctness of OWCP’s
decision is insufficient to establish clear evidence of error.6 It is not enough merely to show that
the evidence could be construed so as to produce a contrary conclusion.7 This entails a limited
review by OWCP of the evidence previously of record and whether the new evidence
demonstrates clear error on the part of OWCP.8 The Board makes an independent determination
as to whether a claimant has submitted clear evidence of error on the part of OWCP.9

2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.607(a).

4

Id. at 10.607(b); Fidel E. Perez, 48 ECAB 663, 665 (1997).

5

Annie L. Billingsley, 50 ECAB 210 (1998).

6

Jimmy L. Day, 48 ECAB 652 (1997).

7

Id.

8

Id.

9

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Mathews, 44 ECAB 765, 770 (1993).

3

ANALYSIS
OWCP issued its most recent merit decision on January 10, 2013 which denied
appellant’s claim for an occupational disease. The January 28, 2014 nonmerit decision found
that appellant’s request for reconsideration dated January 9, 2014, and received January 10,
2014, was untimely. Since her request for reconsideration was received by OWCP on
January 10, 2014, it was filed within one year of OWCP’s January 10, 2013 merit decision and
therefore was timely. The Board finds that appellant’s reconsideration request was timely filed.
On remand OWCP should treat as timely appellant’s January 10, 2014 request for
reconsideration and consider whether the request is sufficient to warrant a merit review under the
standard for evaluating a timely reconsideration request.10 Following this and such other
development as necessary, it shall issue an appropriate decision.
CONCLUSION
The Board finds that OWCP improperly denied as untimely appellant’s request for
reconsideration of the January 10, 2013 decision.

10

See 20 C.F.R. § 10.606(b).

4

ORDER
IT IS HEREBY ORDERED THAT the January 28, 2014 decision of OWCP is set
aside and remanded for further proceedings consistent with this decision of the Board.
Issued: October 8, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

5

